As the testimony of the defendant in relation to his counterclaim for forty-five dollars for money paid for water rates at the request of plaintiff’s assignor was not controverted, the trial court should have allowed this counterclaim of forty-five dollars. Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, unless plaintiff stipulate within twenty days to reduce the judgment to the sum of two hundred and twenty-six dollars and seventy-five cents, in which case the judgment as so reduced is affirmed, without costs of. this appeal. Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ., concurred.